Citation Nr: 0125559	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  96-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1954.  He died in August 1993.  The appellant is the widowed 
spouse of the veteran.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously before the Board and remanded for 
additional development in December 1997 and June 1999.  

In evaluating this case, the Board must note actions that 
effect certain claims involving DIC benefits under 
38 U.S.C.A. § 1318.  In this regard, the Board believes that 
some explanation of a § 1318 claim is in order.  For claims 
filed prior to January 21, 2000 (as in this case), a survivor 
of a deceased veteran is eligible for benefits under 
38 U.S.C.A. § 1318(b)(1) (West 1991) if the veteran's death 
was not caused by his or her own willful misconduct and: (1) 
the veteran was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death or was continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active duty for a period of not less than 5 years 
immediately preceding death; (2) the veteran would have been 
in receipt of a 100% disability rating for such time but for 
clear and unmistakable error (CUE) in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100% 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the U.S. Court 
of Appeals for Veterans Claims (Court), consideration of 
whether the veteran was "hypothetically" entitled to a 100% 
disability rating for the required period of time can only be 
made for claims where 38 C.F.R. § 19.196 applies (i.e., for 
those "entitled to receive" claims received prior to the 
March 4, 1992 effective date of § 20.1106, or where a veteran 
had never filed a claim for VA benefits, and therefore no 
final VA decision regarding the veteran's level of disability 
was made).  See Marso, supra (citing to Carpenter v. West, 
11 Vet. App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 
(1998). 

In other words, in claims filed before January 21, 2000, VA 
must consider hypothetical entitlement if the appellant 
submitted his or her claim prior to the March 4, 1992 (the 
effective date of 38 C.F.R. § 20.1106) or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the level of disability was made.  
Consequently, for claims filed prior to January 21, 2000, 
entitlement to 38 U.S.C.A. § 1318 benefits can be established 
in three ways: (1) by meeting the statutory duration 
requirements for a total disability rating; (2) by showing 
that such requirements would have been met but CUE in a 
previous rating decision; or (3) under specific conditions, 
the veteran was hypothetically entitled to a total disability 
rating for the statutory period of time.  

Effective January 21, 2000, pursuant to 38 U.S.C.A. § 1318, 
benefits shall be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service connected when the following conditions are 
met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) at the time of death, the veteran was 
receiving, or was entitled to receive, 
compensation for a service-connected 
disability that was (i) rated by VA as 
totally disabling for a continuous period 
of at least 10 years immediately 
preceding death, or (ii) rated by VA as 
totally disabling continuously since the 
veteran's release from active duty and 
for at least five years immediately 
preceding death.  

38 C.F.R. 3.22(a) (2001) 

The phrase "entitled to receive" means that, at the time of 
death the veteran had a service-connected disability rated by 
VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of CUE in a VA decision; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under 10 
U.S.C.A. § 1174(h)(2); (6) the VA was withholding payments 
because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) 
the VA was withholding payments under 38 U.S.C. § 5308 but 
determines that benefits were payable under 38 U.S.C. A. 
§ 5309.  It is specified in the Federal Register that § 1318 
does not authorize hypothetical entitlement to compensation.

As the effective date of the amended 38 C.F.R. § 3.22 is not 
retroactive for claims filed before January 21, 2000, 
adjudication of this claim would have required the VA in a 
§ 1318 claim to consider whether the veteran was 
hypothetically entitled to receive total disability 
compensation for the statutory period.

The Board has imposed a temporary stay on the adjudication of 
these § 1318 claims in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, 7096, 
7098 (Fed. Cir. Aug. 16, 2001).  In that decision, the 
Federal Circuit directed the VA to conduct expedited 
rulemaking which will either explain why certain regulations 
(38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106) are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C. § 1318 claims will 
remain in effect pending the completion of the directed 
rulemaking.   

In light of the above, the Board can readily understand any 
confusion the appellant and her representative may have 
regarding the issue of § 1318 claims.  However, it is 
important to note that neither the appellant nor her 
representative has claimed that the veteran was 
"hypothetically" entitled to a 100% disability evaluation 
before his death.  At the time of death, service connection 
was established only for removal of the left testicle, rated 
10 percent.  The Board denied claims for service connection 
for multiple sclerosis in June 1984 and November 1987.  No 
claim for service connection for any additional disorder was 
pending at the time of death.  As a result, the question of 
"hypothetical" entitlement clearly is not implicitly before 
the Board based on the facts of this case.  Accordingly, the 
Board does not believe that it must stay the case at this 
time.  Moreover, the Board finds it hard to discern, on the 
facts as they are now constituted, how a claim of 
"hypothetical" entitlement would be more than a pointless 
exercise.  Therefore, Board would respectfully urge the 
claimant and her representative to clarify whether they wish 
to raise a claim of "hypothetical" entitlement" and, if 
so, what is the basis or bases for that claim.

The pleadings in this case have raised two theories of 
entitlement.  One based on a claim that the lung cancer that 
caused death was due to smoking that was causally linked to 
service.  The second based on a claim that acts of commission 
or omission in VA treatment caused or contributed to cause 
death.  Specifically, it has been maintained the fatal lung 
cancer should have been detected earlier.  The claim for DIC 
benefits only arises in the context of educational benefits 
as potential ancillary awards that may flow from success on 
one of the theories of entitlement.  A further delay in the 
adjudication of this case over an ancillary benefit when 
further development is warranted with regard to the 
fundamental basis for entitlement, in the opinion of the 
undersigned, would not serve the interests of either the 
appellant or the VA.


REMAND

The Board must conclude that further development is required 
to address both deficiencies in compliance with the Board's 
piror remand and to comply with changes in the law while this 
matter was on remand.

In written argument prepared by the veteran's representative 
in October 2001, the representative again requested that this 
case be remanded to the RO for additional development.  In 
June 1999, the Board noted that the RO, in the December 1997 
remand, was requested to secure all medical records for the 
veteran from March 1991 to May 1993.  The records 
subsequently added to the record include a March 5, 1993 
notation that the veteran was "admitted 1-19-93 to 2-4-93 
11B Neurology."  This entry on its face appears to reflect a 
period of hospitalization, however, although very extensive 
copies of VA records were added to the claims folder 
following the Board's remand in December 1997, the Board 
could not find medical records correlating to this entry or 
explaining why the entry does not correlate to a period of 
hospitalization.  Additionally, the Board notes that the RO 
included a list of appointments for the veteran from January 
1992 through April 1993.  As the appellant's representative 
has pointed out, the list of appointments shows many more VA 
facility visits than are accounted for by the medical records 
in the veteran's file.  It may well be that by no means all 
of the visits to the VA facility were for purposes of medical 
care.  However, the Board is unfortunately left in the 
position that it must request an explanation of these entries 
in order to assure that the record is complete.

The Board must emphasize that one of the two basic theories 
of entitlement argued in this case is that VA medical 
providers should have detected the fatal lung cancer earlier.  
It follows from such an argument that it is essential that a 
diligent effort must be made to secure or account for all 
relevant VA treatment records.  Accordingly, the Board in 
June 1999 requested the following:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of her claim.  Medical evidence 
or opinion of a relationship between the 
cause, or a contributory cause, of the 
veteran's death, and his military service 
would be relevant.

2.  The RO should ensure that all 
available medical records for the veteran 
from March 1991 through April 1993 are 
secured and made a part of the claims 
file.  In this regard the RO needs to 
make a specific determination as to 
whether the entries apparently indicating 
a period of VA hospitalization from 
January 9, 1993 to February 4, 1993, are 
correct as to whether a hospitalization 
took place.  If such a hospitalization 
took place, the RO should secure records 
of that hospitalization, and if records 
are not available, the RO should 
determine why the records are not 
available.

The RO should also take appropriate 
action to secure for the record an 
explanation concerning the significance 
of the numerous appointments such as 
"PM&RS INC THERAPY", "DAY TREATMENT 
IND", etc., during this period.  If any 
of these appointments were for medical 
treatment, the RO should assure that all 
such medical records are in file.  

3.  In the event, and only the event, 
that the development action noted in (2) 
results in the development of additional 
relevant treatment records, the RO should 
request that the VA physician who 
reviewed the file in May 1998 should 
review the additional records and 
indicate whether the additional records 
would cause him to alter his conclusions.  
If the same physician is not available, 
the RO should take appropriate action to 
have another suitably qualified VA 
physician review the record and respond 
to the questions posed in the Board's 
December 1997 remand.  

The RO's effort to obtain additional medical records from the 
VA Medical Center (VAMC) has been unsuccessful.  In reviewing 
this case, the Board has noted the representative's criticism 
of the RO's actions in this case.  The Board concurs that the 
VA's actions fell short of compliance with the Board's 
requests, however, the Board does not concur that the RO's 
efforts are the basic problem.  The record shows the RO 
faithfully attempted to obtain from the VA medical facilities 
in question responses that would comply with the Board's 
requests.  These efforts were in September 1999 and April 
2000.  A response was received from the VA medical record 
custodians apparently in August 2000.  The response reads:  
"Not able to locate chart that pertains the infor you are 
requesting.  Researchers are presently looking for 
information."  In September 2001 the case was returned to 
the Board.  The record contains no indication that any 
further response was provided by the record custodians.

The Board finds these actions can not be deemed to comply 
with the Board's request and on that basis alone, would 
require that the case be remanded.  Stegall v. West, 11 West 
268 (1998).

Beyond this reason, the Board must further note that during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001), 66 Fed. Reg., No. 168, 
45620-45632 (Aug. 29, 20001), was enacted.  It contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they are 
codified in title 38 of the United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA has further published final regulations implementing the 
VCAA.   66 Fed Reg. 45620 (August 29, 2001).  As VA noted, 
with exceptions concerning claims to reopen following prior 
final denials not pertinent to this matter, "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  Thus, the 
clear intent of the rule making was merely to implement the 
statutory provisions, not to create any additional 
substantive rights.  Accordingly, it follows that if the 
requirements of the VCAA are satisfied, so are the 
requirements of the VCAA regulations.

In the context of the VCAA, the Board notes that in January 
1999 the RO denied as not well grounded the claim on the 
theory of entitlement that the veteran's fatal lung cancer 
was caused by tobacco consumption and that tobacco 
consumption was causally related to service.  The RO pointed 
out that the veteran provided a history of cigarette smoking 
from 1947 to 1975, thus indicating the veteran began smoking 
prior to service.  The claimant has alleged that he began 
smoking in service.  There was no indication of smoking or a 
disease related to smoking in service.  There was no medical 
evidence of record linking smoking in service to nicotine 
dependence or linking smoking in service to the remote 
development of a disease that caused or contributed to cause 
death.  

Under the VCAA, a VA medical examination or opinion will be 
obtained when it is necessary to decide the case.  The 
criteria for determining whether such an examination or 
opinion is necessary is where the lay or medical evidence 
(including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

Based upon the current record, the Board believes that a 
medical opinion may be necessary to decide the case.

In light of the VCAA, the Board's June 1999 remand, and the 
Court's decision in Stegall v. West, 11 West 268 (1998), the 
Board believes that an additional remand of this case is 
mandated.  A remand will also provide an opportunity for the 
RO to consider whether any additional notification or 
development action is required under the VCAA.  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be again 
permitted to submit or identify any other 
evidence in support of her claims.  
Medical evidence or opinion of a 
relationship between the cause, or a 
contributory cause, of the veteran's 
death, and his military service would be 
relevant.

2.  The RO should once again contact the 
VAMC, provide them with a copy of this 
remand, and ask the VAMC once again to 
ensure (in writing) that all available 
medical records for the veteran from 
March 1991 through April 1993 are secured 
and made a part of the claims file.  

(a)  The VAMC needs to make a specific 
written determination as to whether the 
entries apparently indicating a period of 
VA hospitalization from January 9, 1993 
to February 4, 1993, are correct as to 
whether a hospitalization took place.  If 
such a hospitalization took place, the RO 
should secure records of that 
hospitalization, and if records are not 
available, the VAMC should determine why 
the records are not available.

(b) The VAMC should also be asked explain 
the significance of the numerous 
appointments such as "PM&RS INC 
THERAPY", "DAY TREATMENT IND", etc., 
during this period.  If any of these 
appointments were for medical treatment, 
the RO should assure that all such 
medical records are in file. 

(c)  With respect to VA records, under 
the VCAA efforts to obtain such records 
shall continue until the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Accordingly, the VA 
medical center must either produce the 
requested records, or provide a 
certification that such records do not 
exist or that further effort to obtain 
those records would be futile.

3.  The RO should then review the actions 
of the VAMC or the record custodians to 
assure that they are compliant with the 
actions set out in (2).  In view of the 
failure to satisfy the prior remand and 
the delay occasioned by that failure, if 
the adjudicators at the RO are unable to 
find that the VAMC or the appropriate 
record custodians have complied with 
these requests, the adjudicators are 
requested to refer this matter to at 
least the service center manager and 
request that specific action be taken to 
obtain compliance by contacting 
supervisory officials at the VA medical 
facility or at whatever facility has or 
should have custody of the requested 
records.    

4.  In the event, and only the event, 
that the development action noted above 
results in the development of additional 
relevant treatment records, the RO should 
request that the VA physician who 
reviewed the file in May 1998 should 
review the additional records and 
indicate whether the additional records 
would cause him to alter his conclusions.  
If the same physician is not available, 
the RO should take appropriate action to 
have another suitably qualified VA 
physician review the record and respond 
to the questions posed in the Board's 
December 1997 remand.  

5.  In conjunction with indented 
paragraph 4 if an additional opinion is 
deemed warranted, but otherwise in any 
event even if an additional opinion is 
not deemed warranted per indented 
paragraph 4, the RO should also take 
appropriate action to have a suitably 
qualify medical provider review the 
record and offer a medical opinion as 
follows:

What is the degree of medical probability 
that tobacco use in service caused or 
contributed to cause the veteran's death?

In this context, the examiner should 
indicate specifically whether the opinion 
would vary depending upon whether it was 
assumed that the veteran's smoking began 
prior to service in about 1947 or began 
in service.  The examiner should also 
indicate whether it can be ascertained 
that nicotine dependence was present in 
this case and, if so, what is the degree 
of medical probability that nicotine 
dependence is related to service.

If the provider concludes that the answer 
to one or more of the above questions can 
not be supplied without resort to 
speculation, the provider should so 
indicate.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

7.  Thereafter, the RO should readjudicate 
this case.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





